Title: James Madison to Jared Sparks, 28 March 1829
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                March 28. 1829
                            
                        
                        
                            
                        Since your departure for Europe I have found the letters from General Washington which I thought were
                            missing, and of which you were so obliging as to promise me copies from the original drafts among his papers. These
                            particular letters had been separated from the others, and the circumstance forgotten. That you may avoid the trouble of
                            fulfilling your promise I drop you this information, which I put under cover to Mr. Everett with a request that he will have
                            the letter put into your hands on your arrival at Boston, or give it the direction the most likely to find you elsewhere.
                            I hope, that whenever & wherever received, my congratulation will be a propos, on the attainment of all the objects
                            of your transatlantic visit, and that you will accept the assurance of my continued esteem and cordial respects.
                        
                            
                                James Madison
                            
                        
                    P. S. The packet committed to Col. Storrow, tho’ long on the way from a cause explained, by him, came at last safe to hand.
                            Among the letters from General Washington to me, and mine to him, not preserved on his files, there are some, which taken
                            on both sides of the correspondence, are of a character involving peculiar delicacy.